Bigelow, J.
1. By the Rev. Sts. c. 93, § 7, actions of trespass and trespass on the case for damage done to real estate survive; and by § 12 of the same chapter, when there are several plaintiffs in a personal action which survives, and any of them die, the action may proceed at the suit of the surviving plaintiff.
2. The plaintiff cannot maintain his action for obstructing the passage of air and light through an ancient window. He shows no title to such easement or privilege, except such as is supposed to be derived from adverse use for more than twenty years. In the case of Carrig v. Dee, 14 Gray, 583, it was held that a right to the passage of air and light through a window could not be acquired by a mere use of a window swinging out on hinges and overlooking the estate of another for a period of time exceeding twenty years; and that no action could be maintained for the erection of a wall on the adjoining estate which wholly obstructed such window.
3. The way prescribed for was on the evidence a way established and defined by fixed limits. If the erection of an iron post let into the ground and supported by a stone, in place of the short bar of iron fastened to the building, caused the way to be narrowed, so that the new gate erected by the defendant furnished a passage less convenient and useful to any appreciable extent for practicable purposes than the old gateway, then it would constitute an obstruction of the right of way for which the plaintiff can maintain an action, and for which damages may be assessed.
*3904. If the plaintiff had no other right except a right of way through the old gate, then the question is whether the erection of the building over the passage way created any substantial obstruction. The original permanent iron bar across the top of the gate would necessarily operate to prevent any load of greater height than such bar from passing under it into the passage way. Where a right of way is proved to exist by adverse use and enjoyment only, the common and ordinary use which establishes the right also limits and qualifies it. Therefore, if the plaintiff, having proved his right of way, also establishes by evidence that the erection of the building over it renders it so low and dark, or otherwise interferes with and obstructs it, so as to make its use for practical purposes less convenient and beneficial than heretofore, he has a right to recover in this action for the damages which he has thereby sustained. But if he fails to prove such interference or obstruction, then he cannot recover on this ground of action.
5. If the plaintiff can prove that for more than twenty years prior to the obstruction he and those under whom he claims have been in the constant, continuous and uninterrupted use of the passage and gateway; and of the area or surface of the passage way for hoisting goods, wares and merchandise in boxes, bales or other packages over the top of the iron bar above the gate; and for placing, storing and keeping such boxes, bales or other packages in and upon the area and surface ; and also for carrying in and hoisting up such boxes, bales and other packages in and over the gate and passage way, and into the windows of the plaintiff’s warehouse, opening into and over the passage and the area or surface thereof; and, as incidental to such right, the privilege or easement of opening and swinging the shutters of the plaintiff’s warehouse over such passage way; then the plaintiff can maintain an action against the defendant for interfering with and obstructing such right, privilege, use and easement in any of the particulars hereinbefore enumerated, and can recover damages for such interference and obstruction
Case referred to an assessor.